Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 8, 2019

                                     No. 04-19-00098-CR

                                      Raymond MANN,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CR-5447
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
         After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on August 5, 2019. See TEX. R. APP. P. 38.6(a). On the
extended due date, Appellant filed an unopposed third motion for a two-day extension of time to
file the brief. The next day, Appellant filed the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court